Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Reasons for Allowance 
2.       The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “an abnormality determining unit which detects an abnormality when both the first information and the second information are not processed normally within a prescribed period, wherein an operation of the drive target is stopped when the abnormality is detected, the first information and the second information are respectively transmitted and received by independent packets, the abnormality determining unit: detects the abnormality when the first information is not processed normally within the prescribed period while the drive target is being driven, and detects the abnormality when both the first information and the second information are not processed normally within the prescribed period while the drive target is not being driven.” in combination with other recited elements in independent claim 1. 

3.       Chand et al. (U.S. Patent Application No: 20160357177 A1), the closest prior art of record, teaches a system has multiple control devices each providing a device network port for communicating with other elements and the operating software is to read a portion of the dynamic device and encrypt the dynamic signature.  Chand discloses a controller electronic memory system is accessible by the security controller processor and holding a security program.  Chand suggests a controller processor receives a dynamic signature, analyze the dynamic signature and provide an output 

4.       MIN et al. (U.S. Patent Application No: 20140324070 A1) teaches a system has a slave device and a master device that are provided to control a motion of the slave device. MIN discloses a monitoring device is provided to inspect a signal transmitted within the system in real time to stop the motion of the slave device, if an abnormal signal is detected. MIN suggests a signal collector is provided to collect the signal transmitted within the system in real time. MIN discloses a signal analyzer is provided to analyze the collected signal and the monitoring device is located inside the master device or inside the slave device. However, MIN doesn’t teach “an abnormality determining unit which detects an abnormality when both the first information and the second information are not processed normally within a prescribed period, wherein an operation of the drive target is stopped when the abnormality is detected, the first 

5.       Therefore, the prior art of record doesn’t teach or render obvious “an abnormality determining unit which detects an abnormality when both the first information and the second information are not processed normally within a prescribed period, wherein an operation of the drive target is stopped when the abnormality is detected, the first information and the second information are respectively transmitted and received by independent packets, the abnormality determining unit: detects the abnormality when the first information is not processed normally within the prescribed period while the drive target is being driven, and detects the abnormality when both the first information and the second information are not processed normally within the prescribed period while the drive target is not being driven.” including other elements as recited in independent claim 1. 

6.       Independent claim 6 recites limitations similar to those noted above for independent claim 1 and is considered allowable for the same reasons noted above for claim 1.
             
.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                             Conclusion
          RELEVANT ART CITED BY THE EXAMINER
           The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
            References Considered Pertinent but not relied upon
            Jung et al. (US Patent Application Pub. No: 20160150537 A1) teaches a device has a processor  for receiving first proximity service data through a receiver, where the first proximity service data comprises guide information that contains information indicating a device for transmitting second proximity service data and a transmission time point of the second proximity service data. Jung discloses a processor is adapted to receive the first proximity service data transmitted from a transmitting device and receive the second proximity service data transmitted from the transmitting device based on guide information. 

            Premy et al. (US Patent Application Pub. No: 20160057722 A1) teaches a system has a master device connected to a host through a communication network. Premy discloses first node comprises first node clock and in synchronization with a master clock based on a periodic beam comprising a radio frequency, where the system establishes a connection for communication between the master device and second node when second node clock is in synchronization with the master clock. Premy suggests a master device and the first node are in the communication network when the first node clock is in synchronization with the master clock. 

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-270-7106.  The examiner can normally be reached on 8:00AM-5:00PMSDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/GETENTE A YIMER/Primary Examiner, Art Unit 2181